Title: To James Madison from John Gavino, 13 December 1807
From: Gavino, John
To: Madison, James



No: 47.
Sir
Gibraltar 13th. December 1807.

I have not been favourd with any of your Commands since I had the honour of adressing you under the 14th. of last Month No: 46.  I then mentiond a Rusin fleet of 11 Sail the line & other Vessels having passd to the Westward; they are at Lisbon.
A few days ago arrived three British Ships of the Line with a Number of Transports from Sicily & about 9000 Troops.  They are still here, & it is reported were intended to Cooperate, in geting the Prince Regent of Portugal, with his family Effects & the feet, out of Lisbon, but they arrived late on acct: of the long passage they met with, & the Evacuation having taken Place, some of the Troops will now remain here.  Others will go for Madeira, & remainder return to Sicily.
Since my above last has been brought in for Examination by H. M. Brig of Warr Dexterouse, the Brig William of Kennebunk, Danl. Criss Master from Malaga bound to Salem with Wine & other Articles which was imediately released.  The fate of the Hinrieta from Genoa to Baltimore for a breach of Blocade, will be Decided Tomorrow.  I have the honour to be with respect, Sir Your Most Obed. & most hl Servt.

John Gavino


14th.  The Hinrietta & Cargo are Condemnd for a Breach of Blocade.

